Concurring- Opinion.
Manning, C. J.
I concur in the judgment dismissing the appeal. The certificate of the clerk is in the usual form; i. e., that the foregoing pages contain a true and complete transcript of all the proceedings had, evidence adduced, and all the documents filed upon the trial of the case. In the absence of any allegation impeaching its truth the certificate is-conclusive — pro vertíate accipitwr. Neither party questions its truth. There is no suggestion of diminution of the record, nor application for a writ of certiorari.
In Reeves vs. Adams, 5 La. 288, it was said, the Supreme Court will consider the entire case, and decide on its merits, if either the clerk or judge a quo certifies that the record contains all the documents and evidence on which the cause has been heard and determined.
In Erwin vs. Orillion, 6 La. 205, this doctrine was repeated, the form of the dictum there being, that the certificate of the clerk alone that the record contains a copy of all the documents on file, a transcript of all the proceedings had, and all the testimony adduced, authorizes the Supreme Court to examine a case on the merits. See, also, Cammack vs. Gordon, 20 An. 213, and Louisiana State Bank vs. Cammack, 21 An. 133.
I recognize the correctness and binding force of these decisions,-and am prepared to examine this case on its merits. But when I turn to the record, I find no note of the evidence that was offered. There is a mass of documents copied in the transcript, but nothing to indicate that they are a part of the testimony. The appellate court will not notice documents that are copied in the transcript, if not referred to and indicated' *75in the note of evidence, although they may be annexed to the answer.. McAuliffe vs. Destiehan, 9 Rob. 466.
It is the duty of the appellant' to see that the record contains all the evidence on which the case was tried. Magloire vs. Barbin, 25 An. 667. And it is not the duty of the clerk to take it in writing, unless required, by one of the parties to the suit. O. P., art. 601; Bowman vs. Janes, 6 La. 124. There is no statement of facts, which can alone supply the-want of the evidence as received, nor is there any assignment of errors* nor bill of exceptions. There is nothing which can inform the court of' the merits. We can not reverse the decision of the lower court, as the-appellant desires, because the record filed by him does not afford us any means of ascertaining that it is wrong. We can not affirm it, though the legal presumption is in favor of its correctness. When there is no note of evidence in the record of appeal, it will be presumed that the judgment of the court a qua was properly rendered, and upon evidence properly before it. Graham vs. Rice, 23 An. 393; Simmons vs. Howard, idem, 504; Smith vs. New Orleans, 24 An. 20.
The party who desires to have a judgment, of which he complains, reversed, should have the testimony reduced to writing, or a statement of facts made; otherwise the presumption is that appellees fully made out their case below. Johnson vs. Spearing, 15 La. 232.
Dismissal of the appeal is the only action the court can take, and it has. been already so adjudged. In every appeal the evidence on which the judge acted must be brought up, or the appeal will be dismissed. Jones vs. Neville, 9 Rob. 478.